By the Court,

DixoN, C. J.
We are unable to cometo any other conclusion than that tbe act of March 30th, 1860, (Laws of 1860, p. 216), provides for a distinct and separate publication of tbe laws, in addition to that prescribed by section 17 of chapter 6 of tbe Eevised Statutes. That section was in force at tbe time tbe act was passed, and provides that tbe secretary of state, immediately after any general law of tbe legislature shall have been deposited with him, shall furnish a copy thereof to tbe person authorized to print the laws, who shall immediately publish tbe same in a newspaper printed at tbe seat of government. Tbe act contains no repealing clause, and it is only contended that its first section operates by implication as a partial repeal or modification of tbe provisions of section 17. There are some portions of tbe first section of tbe act which seem to be wholly inconsistent with tbe idea that tbe legislature intended that tbe publication provided for in section 17 should be continued ; and we should be inclined to bold that such would be its effect, were it not for tbe proviso contained in tbe ■fourth section. But it appears to us that tbe latter section entirely suspends and removes tbe effect which might otherwise be given to tbe language of tbe first. It declares that tbe provisions of tbe act shall not apply to any publication made or authorized to be made by or under tbe direction of tbe then state printer, or by or under tbe direction of any person who may be state printer under any contract thereafter made. We understand tbe words in section 17, “tbe person authorized to print tbe laws,” to have reference to tbe state printer or contractor from tbe government. At tbe time that section was enacted, and up to and at tbe time of *372the passage of the act approved March 30th, I860, they could have had no other possible application. Now, if at the time of the passage of that act, the state printer was authorized and required to make a publication of all general laws in a newspaper printed at the seat of government, how ■can it be said that the fourth section does not expressly continue that authority and requirement ? It declares, in effect, that the publication authorized and required in the first section shall not apply to, that is shall not be construed to mean or include, any publication made or authorized to be made by or under the direction of the then state printer, or of any person who might be state printer under any future contract, thus taking the publication then required to be made by him wholly out of its operation, and leaving it to stand as before. The language “ under any contract hereafter made,” is obviously descriptive of the person of the state printer, and cannot be regarded as conferring a discretionary power upon the board of commissioners at their pleasure to contract or not to contract with such printer for the publication of the laws in a newspaper at the seat of government. And the words “ authorized to be made ” also as obviously refer to authority of law, and not authority derived from the specific terms of any contract; for, from the hasty examination which we have been able to make, we do not find that the newspaper publication of the laws is now, or ever has been (though in this we may be mistaken) the specific subject of contract between the state and the printer. In providing for such publication, the legislature seem, as in section 17, to have made it an incident of the printing contract, and to have imposed it as a duty upon the public printer to see that it was made. This duty, by the terms of section 4, still rests upon him, and we do not see how the secretary of state can legally refuse to furnish him with copies of the general laws, so as to enable him to discharge it.
If section 4 had declared that the provisions of the act should not apply to any laws published, or authorized to be published, by the state printer, then we think it clear that it would have operated as a total repeal of so much of section 1 as provided for the publication of general laws in the State *373Journal. But it does not — it only declares that it shall not apply to any publication made or ath'orized to be made the state printer. And as there may be many different publications of the same laws, as well at the seat of government as elsewhere, and as it is confessedly within the power of the legislature to provide for two or more, we see no way to give effect to the first section, which positively declares that all laws, required by law to be published, shall be published in the State Journal, except by holding that the act provides for a second publication. By this construction, but not otherwise, we can comply with the well settled rule which requires courts so to interpret legislative enactments, as, if possible, to give effect to all their provisions. We therefore adopt it.
This view of the statutes does away with the objection arising out of the relator’s contract. It becomes a case of double exceptions, like two negatives, which are equivalent to an affirmative. The contract excepts what the statute contains, and the statute exdepts that which follows the contract. Surely there is no foundation in such a case for conflict or collision. All the provisions taken together form a most interesting and harmonious system for the accomplishment of the highly important object of a correct and authoritative publication of the laws.
The motion to quash must be overruled.